PER CURIAM
This is a companion case to State v. Goodall, 219 Or App 325, 183 P3d 199 (2008). Defendant and Goodall resided in the same home; defendant’s and Goodall’s cases were consolidated for trial. Defendant raises two assignments of error. We reverse and remand on the first assignment and, therefore, do not reach the second assignment.
In her first assignment of error, defendant argues that the trial court erred in denying her motion to suppress evidence found during a warrantless search of her home. In Goodall, 219 Or App at 336, we held that the trial court erred in denying the defendant’s motion to suppress evidence. For the reasons expressed in Goodall, the trial court also erred in denying defendant’s motion to suppress evidence.
Reversed and remanded.